Exhibit 10.1

CONSULTING AGREEMENT

 

CONSULTING AGREEMENT (“Agreement”), dated as of May 6, 2005 but effective as of
May 1, 2005, by and between New Plan Excel Realty Trust, Inc., a Maryland
corporation (“Company”), and Scott MacDonald (“Consultant”).

 

RECITALS

 

Company and Consultant desire to enter into this Agreement to memorialize their
mutual understanding with respect to Consultant performing certain services for
the Company with respect to the Company’s Valley Fair Mall property (the
“Property”).

 

AGREEMENT

 

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:

 

1.               Consulting Period.  The term (the “Term”) of this Agreement
shall commence as of May 1, 2005 and continue until April 30, 2007, unless
sooner terminated by either Company or Consultant as provided in Section 7
hereof.

 

2.               Consulting Services.  During the term, Consultant shall work
with Company employees to develop a proposed redevelopment plan(s) for the
Property, including site plan, financial pro-formas and budgets.  The Company
will review the redevelopment plan(s) and work with Consultant on refining the
redevelopment plan(s).  The Company shall have the sole right to modify and
approve any redevelopment plan for the Property (any redevelopment plan approved
by the Company being referred to herein as the “Approved Redevelopment Plan”). 
In connection with the approval of the Approved Redevelopment Plan, the Company
and Consultant will agree upon milestone events relative to the redevelopment of
the Property pursuant to the Approved Redevelopment Plan (each, an “Agreed Upon
Milestone Event”).  In addition, the Company and Consultant shall attribute a
percentage to each Agreed Upon Milestone Event (the “Milestone Percentage”).

 

Once an Approved Redevelopment Plan exists, Consultant will perform such work as
is necessary to implement the Approved Redevelopment Plan, including, without
limitation, negotiating with anchor and other tenants, negotiating the terms of
land sales and leases, meeting and negotiating with city and other governmental
agencies, and negotiating tenant buy-outs (the foregoing, including the creation
of the redevelopment plan(s), being referred to as the “Consulting Services”). 
To the extent that Consultant requires the assistance of legal counsel in
connection with the implementation of the Approved Redevelopment Plan,
Consultant shall consult with the Company and the Company shall provide internal
or retain outside legal counsel to assist Consultant.

 

--------------------------------------------------------------------------------


 

Consultant shall devote such time and energy to the Consulting Services as is
reasonably necessary in order for Consultant to effectively provide the
Consulting Services to Company.  In connection with the performance of the
Consulting Services, Consultant shall regularly meet and update the Company
regarding the status of the Consulting Services and the Approved Redevelopment
Plan.  Consultant shall work with Company employees in connection with the
implementation of the Approved Redevelopment Plan. Consultant shall not take any
action binding upon the Company regarding the Approved Redevelopment Plan or the
Property without the prior consent of the Company, and under no circumstances
shall Consultant have the authority to execute any agreement or other document
on behalf of the Company.  During the Term, Consultant will attend the ICSC
convention in Las Vegas and present the Property and the Approved Redevelopment
Plan (or potential redevelopment plans if there is not yet an Approved
Redevelopment Plan) and conduct meetings regarding the same at the Company’s
booth (the “ICSC Event”).

 

3.               Consulting Fee.  The Company shall pay Consultant a monthly fee
equal to $12,000 per month, commencing on May 1, 2005 (the “Consulting
Payments”).  To the extent that during any month there is reduced activity, then
the Company and Consultant shall agree upon a reduced Consulting Payment for
such month.  Except for the Success Fee or the Implied Success Fee (to the
extent payable as provided in Section 4 below) and the Expense Reimbursement (as
provided in Section 5 below), the Consulting Payments shall be the sole
compensation payable by the Company to Consultant in connection with the
Consulting Services and Consultant shall not be entitled to receive any other
fees, commissions, payments or other compensation therefore.

 

4.               Success Fee.  Upon redevelopment of the Property in accordance
with the Approved Redevelopment Plan, Consultant shall be entitled to a success
fee (“Success Fee”) in an amount equal to 10% of the “value” of the Property in
excess of the Cost Basis.  For purposes hereof, Cost Basis shall be an amount
equal to (x) the book value of the Property as of May 1, 2005 and (y) all costs
incurred by the Company in connection with the implementation of the Approved
Redevelopment Plan (including the Consulting Payments and the Expense
Reimbursement), net of proceeds from land sales.

 

The Success Fee shall be paid upon the sale of the Property, and in such event
the “value” of the Property shall be the gross purchase price paid for Property
(excluding land sales the proceeds of which reduced the cost of the
redevelopment of the Property).  In the event that the Property is not sold
within one year following substantial completion of the Approved Redevelopment
Plan, then the Success Fee shall be determined by an independent appraisal of
the Property, and following such value determination, Consultant shall be paid
the Success Fee.  In the event that no Approved Redevelopment Plan is agreed
upon by the Company during the term of this Agreement, or in the event that
prior to the Company approving an Approved Redevelopment Plan the Company enters
into a joint venture relationship with a third party regarding the redevelopment
of the Property, then no Success Fee shall be due or payable to Consultant.

 

In the event that an Approved Redevelopment Plan is agreed upon by the Company,
but this

 

2

--------------------------------------------------------------------------------


 

Agreement is terminated by the Company prior to the sale of the Property or the
one year anniversary of substantial completion of the Approved Redevelopment
Plan, then Consultant shall be entitled to the payment of a partial Success Fee
as follows.  At the time this Agreement is terminated, an implied value of the
Property shall be determined by taking the NOI of the Property upon substantial
completion as projected in the Approved Redevelopment Plan (the “Completed
NOI”), dividing the Completed NOI by the market cap rate at the time of
termination (that being the cap rate that the Property would sell for at such
time as if the Property were substantially complete in accordance with the
Approved Redevelopment Plan) and taking the excess of such value over the Cost
Basis (as projected by the Approved Redevelopment Plan) (the “Implied Success
Fee Value”).  The Implied Success Fee Value would then be multiplied by the
aggregate Milestone Percentages based on the occurrence of the Agreed Upon
Milestone Events that have occurred.  In no event shall a Success Fee or an
Implied Success Fee be payable if the Company has not agreed upon an Approved
Redevelopment Plan.

 

The first $100,000 of the Success Fee or Implied Success Fee shall be paid in
cash to Consultant, and the remainder of the Success Fee or Implied Success Fee
shall be paid by the Company to scholarship funds designated by the Consultant. 
No Success Fee or Implied Success Fee shall be paid to the Consultant in the
event that the Consultant terminates this Agreement.

 

5.               Expenses.  The Company agrees to reimburse Consultant for all
reasonable out of pocket costs and expenses incurred by Consultant and
pre-approved by the Company during the Term in furtherance of and as necessary
in connection with the performance of the Consulting Services.  In connection
with the performance of the Consulting Services, Consultant shall have the right
to use the Company’s offices in Houston, Texas, San Diego, California or Salt
Lake City, Utah.  The costs incurred by Consultant in attending the ICSC Event
would be reimbursed by the Company.  All of the foregoing being referred to as
the Expense Reimbursement.  The Company shall designate a representative to be
responsible for the pre-approval of expenses and otherwise to act as the primary
contact between the Company and Consultant.

 

6.               Confidential Information.  Consultant shall hold in a fiduciary
capacity for the benefit of the Company all trade secrets and confidential
information, knowledge or data relating to the Company and its affiliates and
their respective businesses and investments which shall have been obtained by
Consultant during the Term and which is not generally available public knowledge
(other than by acts of Consultant in violation of this Agreement).  Except as
may be required or appropriate in connection with its carrying out of its duties
under this Agreement, Consultant shall not, without the prior written consent of
the Company or as may otherwise be required by law or any legal process,
communicate or divulge any such trade secrets, information, knowledge or data to
anyone other than the Company and those designated by the Company or on behalf
of the Company in the furtherance of its business or to perform duties
hereunder.

 

7.               Termination.  Either party to this Agreement shall have the
right to terminate this Agreement effective as of the end of any calendar month
upon not less than thirty (30) days prior written notice to the other party (the
date of termination being referred to as the “Termination Date”).

 

3

--------------------------------------------------------------------------------


 

Upon such termination, the Company shall have no further obligations to
Consultant except (i) for the payment of any Consulting Payments not previously
paid during the term, (ii) any costs and expenses incurred prior to the
Termination Payment for which the Company is obligated to reimburse Consultant
as provided in Section 5 above and (iii) the Success Fee or the Implied Success
Fee, to the extent payable pursuant to Section 4.

 

8.               Independent Contractor.  Consultant shall act and be an
independent contractor with respect to the Company and no other relationship is
intended to be created between the parties hereto.  Without limitation of the
foregoing, Consultant shall not be an employee of the Company during the Term,
shall not be entitled to any benefits of an employee of the Company, and this
Agreement shall not constitute an employment contract.  Nothing in this
Agreement shall be construed as (i) giving Consultant any rights as an employee
or officer of the Company or any of its affiliates or (ii) entitling Consultant
to control in any manner the conduct of the business of the Company or any of
its affiliates.

 


EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE COMPANY
SHALL NOT HAVE CONTROL OVER THE DETAILS AND MEANS USED BY CONSULTANT IN
PERFORMING THE CONSULTING SERVICES, BUT SHALL HAVE CONTROL OVER THE RESULTS
THEREOF.  FOR GREATER CERTAINTY, (I) THE CONSULTING SERVICES SHALL BE OF HIGH
QUALITY AND (II) THE COMPANY MAY PROVIDE SPECIFICATIONS, DESCRIPTIONS, GOALS AND
INTERIM AND FINAL DEADLINES WITH RESPECT TO THE CONSULTING SERVICES (AND REQUIRE
THAT THESE BE FOLLOWED).


 


CONSULTANT SHALL FILE ALL TAX RETURNS AND REPORTS REQUIRED TO BE FILED BY
CONSULTANT ON THE BASIS THAT THE CONSULTANT IS AN INDEPENDENT CONTRACTOR, AND
NOT AN EMPLOYEE OF THE COMPANY.  CONSULTANT SHALL TIMELY PAY IN FULL ALL TAXES
IN CONNECTION WITH CONSULTANT’S ENGAGEMENT AND REMUNERATION UNDER THIS
AGREEMENT, INCLUDING FEDERAL, STATE AND LOCAL INCOME TAXES AND SOCIAL SECURITY
(FICA) TAXES, AS APPLICABLE.  THE COMPANY SHALL NOT PAY ANY UNEMPLOYMENT OR
WORKERS’ COMPENSATION TAXES OR PREMIUMS ON BEHALF OF OR REGARDING CONSULTANT.


 

Consultant shall be solely responsible for Consultant’s medical, dental, health
and life insurance and other benefits and the Company shall have no obligation
to provide any of such benefits to Consultant (except to the extent of offering
Consultant COBRA as required by law). Without limitation of the foregoing,
Consultant shall not be eligible for any benefits or fringe benefits offered by
the Company to its employees (excepting COBRA as required by law).

 

9.               Successors.

 

(a)   Company’s Successors.  No rights or obligations of the Company under this
Agreement may be assigned or transferred unless the Company requires any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place, in which event the Company may so assign
this agreement, except Consultant may assign to a company wholly owned by
Consultant.

 

4

--------------------------------------------------------------------------------


 

(b)   Consultants Successors.  No rights or obligations of Consultant under the
Agreement may be assigned or transferred by Consultant.

 

10.       Notice.  For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to Consultant:

 

Scott MacDonald

1004 Memorial Village Drive

Houston, Texas 77024-4412

 

If to the Company:

 

New Plan Excel Realty Trust, Inc.

420 Lexington Avenue

New York, New York  10170

Attn:  General Counsel

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

11.       Miscellaneous.  No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by a duly authorized officer of both Company and Consultant, and
such waiver is set forth in writing and signed by the party to be charged.  No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles.

 

12.      Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of the Agreement, which shall remain in full force and
effect.

 

13.      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

14.      Entire Agreement.  Except as otherwise expressly provided herein, this
Agreement sets forth the entire agreement of the parties hereto in respect of
the subject matter contained herein and

 

5

--------------------------------------------------------------------------------


 

supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter.  Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled with no rights
or claim to any payment or benefits thereunder.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

NEW PLAN EXCEL REALTY TRUST, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Steven F. Siegel

 

 

Name:

Steven F. Siegel

 

 

Title:

Executive Vice President

 

 

 

 

 

 

/s/ Scott MacDonald

 

 

SCOTT MACDONALD

 

7

--------------------------------------------------------------------------------